  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 1 of 14 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 TC PIPELINES, LP, STANLEY GRAHAM                           :   SECTIONS 14(a) AND 20(a) OF THE
 CHAPMAN, III, NATHAN BROWN,                                :   SECURITIES EXCHANGE ACT OF
 NADINE E. BERGE, JACK STARK,                               :   1934
 MALYN K. MALQUIST, PEGGY A. HEEG,                          :
 GLORIA HARTL, and TC PIPELINES GP,                         :   JURY TRIAL DEMANDED
 INC.,                                                      :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against TC PipeLines, LP (“TC PipeLines” or

the “Partnership”), the members of TC PipeLines’ board of directors (the “Board” or the

“Individual Defendants”), and TC PipeLines GP, Inc. (the “General Partner” and collectively with

the Individual Defendants and the Partnership, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of TC PipeLines by TC Energy Corporation (“TC Energy”) and TC

Energy’s affiliates.

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Definitive Proxy Statement on Schedule 14A (the
  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 2 of 14 PageID #: 2




“Proxy Statement”) to be filed on January 26, 2021 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to the Partnership’s unitholders. The Proxy Statement

recommends that the Partnership’s unitholders vote in favor of a proposed transaction whereby

TCP Merger Sub, LLC (“Merger Sub”) will merge with and into TC PipeLines, with TC PipeLines

surviving the merger and becoming an indirect, wholly-owned subsidiary of TC Energy (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”), each TC PipeLines common unit issued and

outstanding will be converted into the right to receive 0.70 shares of TC Energy common stock for

each common unit of TC PipeLines owned (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked TC PipeLines’ unitholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Partnership’s financial forecasts and financial analyses conducted by

the financial advisor of the Partnership, Evercore Group L.L.C. (“Evercore”), in support of its

fairness opinion, and relied upon by the Board in recommending the Partnership’s unitholders vote

in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Partnership’s unitholders prior to the forthcoming unitholder vote so

that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to TC PipeLines’ unitholders or, in the event




                                                 2
  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 3 of 14 PageID #: 3




the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because TC PipeLines in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of TC PipeLines common

units and has held such units since prior to the wrongs complained of herein.

        10.     Individual Defendant Stanley Graham Chapman, III has served as a member of the

Board since 2016 and is the Executive Vice-President and President, U.S. and Mexico Natural Gas

Pipelines of TC Energy and Chairman of the General Partner.

        11.     Individual Defendant Nathan Brown has served as a member of the Board since

2018 and is the President and a director of the General Partner, and is the Vice President of U.S.

Natural Gas Pipelines Financial Services of TC Energy.

        12.     Individual Defendant Nadine E. Berge has served as a member of the Board since

2018 and is also the Director of Corporate Compliance and Legal Operations of TC Energy.


                                                   3
     Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 4 of 14 PageID #: 4




        13.     Individual Defendant Jack Stark has served as a member of the Board since 2009

and is also a director of the General Partner.

        14.     Individual Defendant Malyn K. Malquist has served as a member of the Board since

2011 and is also a director of the General Partner.

        15.     Individual Defendant Peggy A. Heeg has served as a member of the Board since

2020 and is also a director of the General Partner.

        16.     Individual Defendant Gloria Hartl has served as a member of the Board since 2020

and is also a director of the General Partner and the Vice President of Risk Management of TC

Energy.

        17.     Defendant TC PipeLines is a Delaware limited partnership and is headquartered in

Houston, Texas. The Partnership’s common stock trades on the New York Stock Exchange under

the symbol “TCP.”

        18.     Defendant General Partner is a Delaware corporation and is the general partner of

TC PipeLines.

        19.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     TC PipeLines acquires, owns, and participates in the management of energy

infrastructure businesses in North America. The Company has interests in eight natural gas

interstate pipeline systems that transport approximately 10.9 billion cubic feet per day of natural

gas from producing regions and import facilities to market hubs and consuming markets primarily


                                                 4
  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 5 of 14 PageID #: 5




in the Western, Midwestern, and Eastern United States. It serves large utilities, local distribution

companies, natural gas marketers, producing companies, and other interstate pipelines, including

affiliates. TC PipeLines GP, Inc. operates as a general partner of the company. TC PipeLines was

founded in 1998 and is based in Houston, Texas.

       22.     On December 15, 2020, TC PipeLines announced that they had entered into a

proposed transaction:

       HOUSTON, Dec. 15, 2020 (GLOBE NEWSWIRE) -- TC PipeLines, LP (NYSE:
       TCP) (TCP or the Partnership) today announced it has entered into a definitive
       agreement and plan of merger pursuant to which TC Energy Corporation (TSX,
       NYSE: TRP) (TC Energy) will acquire all the outstanding common units of TCP
       not beneficially owned by TC Energy or its affiliates in exchange for TC Energy
       common shares. Pursuant to the agreement, TCP common unitholders would
       receive 0.70 common shares of TC Energy for each issued and outstanding
       publicly-held TCP common unit. This represents a 19.5 per cent premium to the
       TCP closing price before the original offer as of October 2, 2020.

       The conflicts committee, composed of independent directors of the Partnership’s
       general partner, after consultation with its independent legal and financial advisors,
       unanimously approved the merger agreement and determined it to be in the best
       interests of the Partnership and its unaffiliated unitholders. Subsequently, the board
       of directors of the Partnership’s general partner approved the merger agreement and
       determined it to be fair and reasonable and in the best interests of the Partnership.

       The transaction is expected to close late in the first quarter or early in the second
       quarter of 2021 subject to the approval by the holders of a majority of outstanding
       common units of TCP and customary regulatory approvals. Upon closing, TCP will
       be wholly-owned by TC Energy and will cease to be a publicly-held master limited
       partnership.

       The exchange ratio reflects a value for all the publicly-held common units of TCP
       of approximately US$1.68 billion, or 38 million TC Energy common shares based
       on the closing price of TC Energy’s common shares on the New York Stock
       Exchange on December 14, 2020.

       Evercore is acting as exclusive financial advisor and Kirkland & Ellis LLP is acting
       as legal advisor to the conflicts committee.




                                                 5
     Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 6 of 14 PageID #: 6




        23.    The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that TC PipeLines’ unitholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        24.    On January 26. 2021, TC PipeLines filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.            The Proxy Statement was furnished to the

Partnership’s unitholders and solicits the unitholders to vote in favor of the Proposed Transaction.

The Individual Defendants were obligated to carefully review the Proxy Statement before it was

filed with the SEC and disseminated to the Partnership’s unitholders to ensure that it did not

contain any material misrepresentations or omissions.            However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Partnership’s unitholders

to make an informed decision concerning whether to vote in favor of the Proposed Transaction, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning TC PipeLines Financial Projections

        25.    The Proxy Statement fails to provide material information concerning financial

projections prepared by TC PipeLines management and relied upon by Evercore in its analysis.

The Proxy Statement discloses management-prepared financial projections for the Partnership

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of its fairness opinion, the Partnership prepared certain non-public financial forecasts

(the “Partnership Projections”) and provided them to the Board and the financial advisor with

forming a view about the stand-alone valuation of the Partnership. Accordingly, the Proxy

Statement should have, but fails to provide, certain information in the projections that TC

PipeLines management provided to the Board and the financial advisor. Courts have uniformly


                                                 6
  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 7 of 14 PageID #: 7




stated that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What they

cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       26.     With respect to the TC PipeLines Prospective Financial Information, the Proxy

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics: Comparable EBITDA and Comparable FGFO, but fails to provide line items used to

calculate these metric and/or a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       27.     With respect to the TC Energy Unaudited Prospective Financial Information, the

Proxy Statement provides values for non-GAAP (Generally Accepted Accounting Principles)

financial metrics: Comparable EBITDA and Comparable FGFO, but fails to provide line items

used to calculate these metric and/or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       28.     When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that unitholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:




                                                7
    Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 8 of 14 PageID #: 8




               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       30.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

       31.     With respect to Evercore’s Discounted Cash Flow Analysis for TC PipeLines, the

Proxy Statement fails to disclose: (i) the terminal values calculated for the Partnership; (ii) the

inputs and assumptions underlying the use of the range of discount rates ranging from 5.5% to

6.5%; (iii) the inputs and assumptions underlying the use of the range of EBITDA exit multiples

of 8.5x to 10.5x; (iv) the inputs and assumptions underlying the use of the perpetuity growth rates

ranging from (0.25%) to 0.25%; and (v) the cash flows received by TC PipeLines based on the

TCP Financial Projections.

       32.     With respect to Evercore’s Discounted Distributions Analysis for TC PipeLines,

the Proxy Statement fails to disclose: (i) the future cash distributions to holders of TC PipeLines

common units; (ii) the inputs and assumptions underlying the use of the range of terminal yield

range from 7.5% to 10.5%; and (iii) the inputs and assumptions underlying the use of cost of equity



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  8
  Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 9 of 14 PageID #: 9




of 7.5% to 8.5% based on CAPM and a cost of equity of 9.0% to 11.0% based on total expected

market return for master limited partnerships and corporations.

       33.     With respect to Evercore’s Peer Group Trading Analysis for the Partnership, the

Proxy Statement fails to disclose: (i) the individual multiples and metrics of each company or

partnership observed by Evercore in the analysis; (ii) net debt of the Partnership; and (iii) Class B

units and units outstanding as of December 31, 2020.

       34.      With respect to Evercore’s Precedent M&A Transactions Analysis for the

Partnership, the Proxy Statement fails to disclose: (i) the individual multiples and metrics of each

transaction observed by Evercore in the analysis; (ii) net debt of the Partnership; and (iii) Class B

units and units outstanding as of December 31, 2020.

       35.     With respect to Evercore’s Discounted Dividends Analysis for TC Energy, the

Proxy Statement fails to disclose: (i) the future cash dividends to holders of TC Energy common

shares; (ii) the inputs and assumptions underlying the use of the range of terminal yield range from

4.5% to 6.5%; and (iii) the inputs and assumptions underlying the use of cost of equity of 8.0% to

9.0% based on CAPM and a cost of equity of 9.0% to 11.0% based on total expected market return

for publicly traded companies owning assets similar to those owned by TC Energy.

       36.     With respect to Evercore’s Peer Group Trading Analysis for TC Energy, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics of each company or partnership

observed by Evercore in the analysis; (ii) net debt of TC Energy; (iii) preferred equity and non-

controlling interest as of December 31, 2020; and (iv) common shares outstanding as of December

31, 2020.

       37.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.




                                                 9
 Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 10 of 14 PageID #: 10




Absent disclosure of the foregoing material information prior to the special unitholder meeting to

vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with unitholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.   Defendants have issued the Proxy Statement with the intention of soliciting

unitholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Proxy Statement and the use of their name in the Proxy Statement, which

fails to provide critical information regarding, among other things, financial analysis that were

prepared by Evercore and relied upon by the Board in recommending the Partnership’s unitholders

vote in favor of the Proposed Transaction.

          41.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                  10
 Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 11 of 14 PageID #: 11




to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to unitholders although they could have done so without extraordinary effort.

          42.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the

Partnership’s financial projections.

          43.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of TC PipeLines within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                 11
 Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 12 of 14 PageID #: 12




directors of TC PipeLines, and participation in and/or awareness of the Partnership’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of TC PipeLines, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of TC PipeLines, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.

       48.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.




                                                12
 Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 13 of 14 PageID #: 13




       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and




                                                 13
 Case 1:21-cv-00159-CFC Document 1 Filed 02/05/21 Page 14 of 14 PageID #: 14




          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: February 5, 2021                            RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 210
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: sdr@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  14
